DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:
“each of a first extension line of a line connecting a distal end and a base end of the first movable side locking portion, a second extension line of a line connecting a distal end and a base end of the second movable side locking portion, and a third extension line of a line connecting a 

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure, are:

Noto (US 2011/0050921) discloses the image stabilizing apparatus includes a base member, a first member shiftable with respect to the base member in a direction orthogonal to an optical axis direction, a first actuator shifting the first member with respect to the base member, an image-pickup element constituted by a photoelectrical conversion element, a second member holding the image-pickup element. The second member is shiftable together with the first member in the direction orthogonal to the optical axis direction and rotatable with respect to the first member in a plane orthogonal to the optical axis direction. The apparatus further includes a second actuator rotating the second member with respect to the first member.

Katsuyama (US 2015/0264266) discloses a camera body according to the present disclosure is one on which a lens unit is detachably mounted. The lens unit includes an optical system to form an optical image of a subject onto an imaging surface. The camera body includes: an imaging part having the imaging surface to form an image by converting light incident from the optical system into an electric signal; a first blur-detecting part capable of detecting motion of the camera body at least in a pitching, yawing, and rolling directions; a first blur-correction part capable of correcting a blur caused by the motion in the pitching, yawing, and rolling directions, based on a result of the detection by the first blur-detecting part; and a first controller, 
Ogura et al. (US 9,270,884) discloses an imaging apparatus and a detecting apparatus are provided. The imaging apparatus includes the following elements: an imaging part for imaging the light condensed by an optical system and for generating image data; a first sensor for detecting a first angular velocity, i.e. an angular velocity around a first axis, which is substantially parallel to the optical axis of the optical system; a second sensor for detecting a second angular velocity, i.e. an angular velocity around a second axis, which is substantially perpendicular to a horizontal plane when the apparatus is placed on the horizontal plane; a third sensor for detecting an angle of rotation around a third axis, which is substantially perpendicular to the plane formed by the first axis and the second axis; and a processor for processing information about the first angular velocity, based on information about the second angular velocity and information about the angle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697